Dickinson, J.
This is an appeal from a judgment entered in the district court in a cause brought to that court by appeal from the judgment of a justice of the peace. The appellant contends that the judgment of the district court should be vacated, because it was entered by the clerk without any other authority than a written stipulation of the parties, no order of the court therefor having been made; and also because the record does not show that, even under the terms of the stipulation, the judgment was authorized. The authority of the judge of the district court having never been exercised-, either in respect to the entry of the judgment nor subsequently upon motion to set it aside or to rectify it, the question here presented will not be considered upon an appeal from the judgment. Eaton v. Caldwell, 3 Minn. 80, (134;) Piper v. Johnston, 12 Minn. 27, (60, 65;) County of Hennepin v. Jones, 18 Minn. 182, (199;) Coles v. Berryhill, 37 Minn. 56, (33 N. W. Rep. 213.) No error being shown which we can consider, the judgment is affirmed.